In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-542 CR

____________________


JUDE COTLEY BOUDREAUX, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 92634




MEMORANDUM OPINION

	Appellant Jude Cotley Boudreaux was indicted for felony criminal mischief. 
Boudreaux pled guilty pursuant to a plea bargain.  The trial court found the evidence
sufficient to find Boudreaux guilty, but deferred further proceedings, placed Boudreaux on
community supervision for three years, and ordered Boudreaux to pay restitution.  The State
subsequently filed a motion to revoke Boudreaux's unadjudicated community supervision. 
Boudreaux pled "true" to three alleged violations of the terms of his community supervision. 
The trial court found that Boudreaux violated the conditions of his community supervision,
found Boudreaux guilty of felony criminal mischief, and assessed punishment at sixteen
months of confinement in a state jail facility.  Boudreaux then filed this appeal.
	Boudreaux's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  Boudreaux filed a pro se brief in response.  The Court of Criminal Appeals
directs that we not address the merits of issues raised in Anders briefs or pro se responses. 
Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).  Rather, an appellate court
may determine either: (1) "that the appeal is wholly frivolous and issue an opinion explaining
that it has reviewed the record and finds no reversible error"; or (2) "that arguable grounds
for appeal exist and remand the cause to the trial court so that new counsel may be appointed
to brief the issues."  Id.
	We have determined that this appeal is wholly frivolous.  We have independently
examined the clerk's record and the reporter's record, and we agree that no arguable issues
support an appeal.  See id.  Therefore, we find it unnecessary to order appointment of new
counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.
App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.


  
								 STEVE McKEITHEN
								         Chief Justice



Submitted on March 21, 2008.
Opinion Delivered April 9, 2008
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.